Exhibit 10.22









 

 

 

 

INTELLECTUAL PROPERTY SUBLICENSE AND TRANSFER AGREEMENT

 

 

 

 

 

Parties:

 

 

 

 

 

SYMBID HOLDING B.V.




and

 

 

 

 

 

SYMBID B.V.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 










 

5 December 2013

Executed version














--------------------------------------------------------------------------------







CONTENTS




1.

Definitions and interpretation

2

2.

Grant of License

3

3.

Content

4

4.

Royalties

4

5.

Business Operations By Symbid Opco

4

6.

Performance Requirements

5

7.

Regulatory Compliance

5

8.

Ownership of intellectual property rights

5

9.

Term and termination

6

10.

Limitation of Liability

7

11.

No warranties

7

12.

Intellectual property infringement

7

13.

Force Majeure

7

14.

Confidentiality

8

15.

Change of Agreement Terms

8

16.

Miscellaneous

9

17.

Governing law and jurisdiction

9










ANNEXES























--------------------------------------------------------------------------------







THE UNDERSIGNED:




I.

SYMBID HOLDING B.V., a private company with limited liability (besloten
vennootschap met beperkte aansprakelijkheid), incor­po­rated under the laws of
the Netherlands with its registered seat in Rotterdam, the Netherlands, having
its business address at Van Vollenhovenstraat 56 A 03, 3016BK Rotterdam, the
Netherlands, registered in the Trade Register of the Chamber of Commerce under
number 58921575 ("Symbid Holding");




and




II.

SYMBID HOLDING B.V., a private company with limited liability (besloten
vennootschap met beperkte aansprakelijkheid), incor­po­rated under the laws of
the Netherlands with its registered seat in Rotterdam, the Netherlands, having
its business address at Van Vollenhovenstraat 56 A 03, 3016BK Rotterdam, the
Netherlands, registered in the Trade Register of the Chamber of Commerce under
number 52212343 ("Symbid OpCo");




RECITALS:




A.

Pursuant to an intellectual property license and transfer agreement with Symbid
Foundation (as defined below) dated 16 October 2013 ("License Agreement"),
Symbid Holding has been granted an exclusive license to use certain intellectual
property rights to the Symbid Platform (as defined below), which can be used to
conduct a business relating to the supply of services consisting of bringing
together investors and entrepreneurs and the provision of information related to
such services, investors and entrepreneurs ("Business");




B.

Pursuant to the License Agreement, Symbid Holding is entitled to grant
sublicenses to its Affiliates (as defined below);




C.

Symbid Holding and Symbid OpCo conduct its respective businesses using the
Symbid Platform;




D.

Symbid OpCo wishes to obtain a sublicense from Symbid Holding to use the
intellectual property rights referred to in paragraph A above on a non-exclusive
basis;




E.

Symbid OpCo has granted various licenses to use certain intellectual property
rights and know-how to parties other than Affiliates, as specified in Annex D
("Third Party Sublicenses");




F.

As all intellectual property rights to the Symbid platform are owned by Symbid
Foundation for continuity purposes, any related intellectual property rights
created by Symbid Holding and, pursuant to any sublicenses granted by Symbid
Holding to its Affiliates, by such Affiliates, will be transferred to Symbid
Foundation;




G.

Symbid Holding wishes to grant the license described above to Symbid OpCo, and
Symbid Holding and Symbid OpCo wish to agree on the transfer of newly created
intellectual property rights to Symbid Holding (which will transfer such rights
to Symbid Foundation), subject to the terms of this intellectual property
sublicense and transfer agreement ("Agreement").







1




--------------------------------------------------------------------------------










IT IS HEREBY AGREED AS FOLLOWS:




1.

DEFINITIONS AND INTERPRETATION




1.1.

In this Agreement the following words shall, unless the context requires
otherwise or unless specified otherwise in this Agreement, have the following
meanings:




Affiliate

any entity at any time controlling, controlled by or under common control with,
a Party. The term control as used in this Agreement shall mean the legal,
beneficial or equitable ownership, directly or indirectly, of more than 50% of
the aggregate of all voting equity interests in such entity;

Agreement

This intellectual property sublicense and transfer agreement;

Business

as defined in Recital A;

Effective Date

16 October 2013;

Force Majeure Event

an event as specified in article 13.1;

Future Symbid IP

Any Intellectual Property Rights relating to or associated with the Symbid
Platform, including any Improvements, created, acquired or otherwise owned by
Symbid OpCo at or after the Effective Date;

Future Symbid Know-How

Any Symbid Know-How relating to or associated with the Symbid Platform,
including any Improvements, created, acquired or otherwise owned by Symbid OpCo
at or after the Effective Date;

Improvements

any improvements, modifications, adaptations to or new uses or applications of
the Symbid IP and/or the Symbid Know-How;

Intellectual Property Rights

all intellectual property rights, including copyrights, database rights,
patents, designs, semiconductor rights, trademarks, trade names, and all other
similar proprietary rights which exist in any part of the world together with
(a) all applications and rights to apply therefore and (b) all renewals,
extensions and revivals thereof;

License Agreement

as defined in Recital A;

Parties

Symbid Holding and Symbid OpCo, and Party means any one of them;

Performance Requirements

the performance requirements specified in Annex B;

Royalty Schedule

the royalty schedule specified in Annex C;

Symbid Affiliates Content

as defined in article 3.2;

Symbid Content

the Symbid Affiliates Content, the Symbid Holding Content and the Symbid OpCo
Content;

Symbid Foundation

Stichting Symbid IP Foundation, a foundation (stichting), incorporated under the
laws of the Netherlands with its registered seat in Rotterdam, the Netherlands,
having its business address at Van Vollenhovenstraat 56 A 03, 3016BK Rotterdam,
the Netherlands, registered in the Trade Register of the Chamber of Commerce
under number 58919902;

Symbid Holding Content

as defined in article 3.2;

Symbid IP

any Intellectual Property Rights licensed by Symbid Foundation to Symbid
Holding, including but not limited to the Intellectual Property Rights listed in
Annex A;








2




--------------------------------------------------------------------------------














3




--------------------------------------------------------------------------------












Symbid Know-How

all information and techniques of any kind whatsoever that are associated with
the Symbid IP in any way whatsoever, including any such information and
techniques already in the public domain and including (i) the operation of any
process, (ii) the manufacture, design or development of any product, (iii) any
production technique or the provision of any service (iv) quality control,
testing and certification and (v) research and development, licensed by Symbid
Foundation to Symbid Holding,  including but not limited to any information and
techniques listed in Annex A;

Symbid OpCo Content

as defined in article 3.1;

Symbid Platform

Online crowdfunding platform;

Territory

Worldwide;

Third Party Sublicenses

As defined in Recital E.




1.2.

In this Agreement, unless specified otherwise:




a.

the singular includes the plural and vice versa, and each gender includes the
other gender;

b.

a heading to an article or annex is for convenience only and does not affect in
any way the interpretation thereof;

c.

the annexes and any other attachments to this Agreement form an integral part of
this Agreement and have the same force and effect as if expressly set out in the
body of this Agreement and any reference to this Agreement includes the annexes
and any other attachments to this Agreement; and

d.

the word “including” means “including, without limitation”.




2.

GRANT OF LICENSE




2.1.

Subject to the terms of this Agreement, Symbid Holding hereby grants to Symbid
OpCo a non-exclusive, royalty-bearing license to use the Symbid IP and the
Symbid Know-How to use the Symbid Platform to conduct the Business in the
Territory.




2.2.

Other than as specified in article 2.5, Symbid OpCo shall not be entitled to
grant sublicenses to Affiliates or third parties to use the Symbid IP and the
Symbid Know-How without Symbid Holding's prior written approval.




2.3.

The use of the Symbid IP and Symbid Know-How under the license granted to Symbid
OpCo in article 2.1 to develop, operate and offer exchanges and funds shall be
subject to additional consent from  Symbid Holding and compliance of Symbid OpCo
with additional conditions and requirements, which may be agreed upon by the
Parties in an addendum to this Agreement.




2.4.

For the avoidance of doubt, the Parties agree that upon the transfer to Symbid
Holding (and by Symbid Holding to Symbid Foundation) of the Future Symbid IP and
any Future Symbid Know-How pursuant to article 8.2, such Future Symbid IP and
any Future Symbid Know-How shall be deemed included in the Symbid IP and Symbid
Know-How licensed to Symbid OpCo pursuant to the license specified in article
2.1.




2.5.

Symbid Holding hereby provides its consent and agreement to Symbid OpCo for the
granting of the Third Party Sublicenses specified in Annex D.








4




--------------------------------------------------------------------------------










3.

CONTENT




3.1.

Any content, documents and other information uploaded in the Symbid Platform by
Symbid OpCo ("Symbid OpCo Content") shall be owned by Symbid Holding. The
ownership rights to any such Symbid OpCo Content shall be deemed assigned and
transferred by Symbid OpCo to Symbid Holding in accordance with the transfer
mechanism set out in article 8. Upon such transfer Symbid OpCo shall be granted
a non-exclusive license to use the Symbid OpCo Content to conduct its Business.




3.2.

Symbid Holding may make available to Symbid Opco any content, documents and
other information uploaded in the Symbid Platform by Symbid Holding ("Symbid
Holding Content") and/or any content, documents and other information uploaded
in the Symbid Platform uploaded by other Affiliates of Symbid Holding ("Symbid
Affiliates Content"). Symbid OpCo shall only be entitled to use the Symbid
Holding Content and the Symbid Affiliates Content in accordance with the scope
of the license granted to it pursuant to article 2.1.




3.3.

Symbid Holding shall be entitled to limit access of Symbid OpCo to specific
parts of the Symbid Holding Content and/or the Symbid Affiliates Content due to
privacy requirements, regulatory requirements, confidentiality requirements or
for other reasons.




4.

ROYALTIES




4.1.

Symbid OpCo shall pay to Symbid Holding the royalties specified in the Royalty
Schedule, which shall be agreed upon in writing between Symbid Holding and
Symbid OpCo and shall be attached to this Agreement as Annex C.




4.2.

Symbid Holding shall invoice Symbid OpCo for royalties due in accordance with
the Royalty Schedule, and in the frequency specified in the Royalty Schedule.




4.3.

Symbid OpCo shall pay any royalties due to Symbid Holding within thirty (30)
after receipt of the invoice relating to such royalties.




4.4.

Symbid Holding is entitled to revise the Royalty Schedule and the royalty rates
and royalty mechanism specified therein once every calendar year, and shall
inform Symbid OpCo of such revision in writing.




a.

In the event Symbid OpCo does not object to such revised Royalty Schedule within
thirty (30) days of receipt, it shall be deemed accepted by Symbid OpCo and
shall replace the previous Royalty Schedule as an Annex to this Agreement.

b.

In the event Symbid OpCo objects to such revised Royalty Schedule,  Symbid OpCo
shall inform Symbid Holding in writing of such objections within thirty (30)
days of receipt of the Royalty Schedule. Symbid Holding and Symbid OpCo shall
then enter into good faith discussions regarding the revisions of the Royalty
Schedule. In the event the Parties cannot reach an agreement on the revised
Royalty Schedule within sixty (60) days after Symbid Holding has informed Symbid
OpCo in writing of the revision of the Royalty Schedule, Symbid Holding may at
its discretion (i) determine that the then current Royalty Schedule will remain
in effect or (ii) terminate the Agreement by written notice with immediate
effect.




5.

BUSINESS OPERATIONS BY SYMBID OPCO




5.1.

Symbid OpCo shall conduct the Business using the Symbid Platform.




5.2.

Symbid OpCo shall only offer access to the Symbid Platform to parties having its
statutory seat in the Territory.




5.3.

Symbid OpCo shall ensure that its business activities, including the Business,
shall at all times comply with applicable laws and regulations. Symbid OpCo
shall ensure that it shall have and maintain all licenses, permits and other
governmental approvals required to operate the Business in the Territory.





5




--------------------------------------------------------------------------------










6.

PERFORMANCE REQUIREMENTS




6.1.

In operating the Business, Symbid OpCo shall meet the Performance Requirements
at any time during the term of this Agreement. The Performance Requirements
shall be agreed upon in writing between Symbid Holding and Symbid OpCo and shall
be attached to this Agreement as Annex B.




6.2.

In the event Symbid OpCo does not meet the Performance Requirements during a
calendar year, Symbid Holding and Symbid OpCo shall discuss and agree on an
improvement plan, which shall contain practical measures required for Symbid
OpCo to meet the Performance Requirements in the calendar year following the
calendar year the Performance Requirements were not met. Symbid OpCo shall use
its best efforts to execute such improvement plan. In the event Symbid OpCo does
not meet the Performance Requirements during this calendar year, Symbid Holding
shall be entitled to terminate this Agreement after expiration of such calendar
year, giving one (1) months written notice.




6.3.

Symbid Holding is entitled to revise the Performance Requirements once every
calendar year, and shall inform Symbid OpCo of such revision in writing.




a.

In the event Symbid OpCo does not object to such revised Performance
Requirements within thirty (30) days of receipt, it shall be deemed accepted by
Symbid OpCo and shall replace the previous Performance Requirements as an Annex
to this Agreement.

b.

In the event Symbid OpCo objects to such revised Performance Requirements,
 Symbid OpCo shall inform Symbid Holding in writing of such objections within
thirty (30) days of receipt of the Performance Requirements. Symbid Holding and
Symbid OpCo shall then enter into good faith discussions regarding the revisions
of the Performance Requirements. In the event the Parties cannot reach an
agreement on the revised Performance Requirements within sixty (60) days after
Symbid Holding has informed Symbid OpCo in writing of the revision of the
Performance Requirements, Symbid Holding may at its discretion (i) determine
that the then current Performance Requirements will remain in effect or (ii)
terminate the Agreement by written notice with immediate effect.




7.

REGULATORY COMPLIANCE




7.1.

Symbid OpCo shall ensure that its use of the Symbid IP and the Symbid Know-How
in the Territory, and the Business conducted by Symbid OpCo in the  Territory
shall at all times comply with any applicable laws, including but not limited to
any financial regulatory laws.




7.2.

At Symbid OpCo's request, Symbid Holding shall provide Symbid OpCo with all
assistance reasonably necessary for Symbid OpCo to comply with article 7.1. Any
costs and expenses incurred by Symbid Holding in such respect shall be paid by
Symbid OpCo, unless Symbid Holding and Symbid OpCo agree to an alternative
arrangement.




8.

OWNERSHIP OF INTELLECTUAL PROPERTY RIGHTS




8.1.

Symbid OpCo acknowledges that all Intellectual Property Rights and other rights
in the Symbid IP and the Symbid Know-How shall remain with Symbid Foundation.
Nothing in this Agreement can be construed as a direct or indirect transfer of
Intellectual Property Rights or other rights to Symbid OpCo.




8.2.

Symbid OpCo hereby sells, transfers, assigns and delivers in advance (bij
voorbaat) to Symbid Holding, and Symbid Holding hereby purchases, accepts
transfer, assignment and delivery in advance (bij voorbaat) of, all rights,
title and interest in the Future Symbid IP and the Future Symbid Know-How.




8.3.

Symbid Holding and Symbid OpCo agree and confirm that as consideration for the
sale and assignment of the Future Symbid IP and Future Symbid Know-How to Symbid
Holding, the such Future Symbid IP and Future Symbid Know-How shall be deemed
included in the Symbid IP and Symbid Know-How licensed to Symbid OpCo pursuant
to article 2.1.




8.4.

Symbid OpCo shall within one (1) month after the end of each calendar year
provide a detailed written overview of all Future Symbid IP and the Future
Symbid Know-How transferred to Symbid Holding in such calendar year. The absence
of such overview shall not affect any transfer of Future Symbid IP and the
Future Symbid Know-How pursuant to article 8.2.





6




--------------------------------------------------------------------------------










8.5.

Insofar as necessary, Symbid Holding and Symbid OpCo shall provide all
assistance necessary and shall commit all acts and sign and execute all
documents necessary to complete or perfect the sale, transfer, assignment and
delivery of the Future Symbid IP and the Future Symbid Know-How, upon first
written request of the other Party. Each Party hereby grants a power-of-attorney
to the other Party to commit such acts and sign and execute such documents on
its behalf in the event a Party refuses or is unable to do so.




8.6.

Symbid OpCo hereby grants Symbid Holding power-of-attorney to have the sale,
transfer, assignment and delivery of the Future Symbid IP recorded in the
appropriate intellectual property registers.




8.7.

Symbid Holding shall pay any costs relating to the maintenance or renewal of the
Symbid IP and the Future Symbid IP, and shall at the request of Symbid OpCo
reimburse Symbid OpCo for any such costs paid by Symbid OpCo.




8.8.

Symbid Holding shall pay any costs relating to the recordal of the assignment
and transfer of the Future Symbid IP in the appropriate intellectual property
registers, and shall at the request of Symbid OpCo reimburse Symbid OpCo for any
such costs paid by Symbid OpCo.




8.9.

In addition to the transfer, assignment and delivery or all rights, title and
interest in the Future Symbid Know-How by Symbid OpCo to Symbid Holding pursuant
to article 8.2, Symbid OpCo shall within two (2) weeks after providing the
overview specified in article 8.4 provide to Symbid Holding one or more
appropriate physical or digital carriers containing the Future Symbid Know-How,
the ownership rights to which carriers shall transfer to Symbid Holding in
accordance with article 8.2




9.

TERM AND TERMINATION




9.1.

This Agreement shall be effective as of the Effective Date, and shall be in
effect for a period of three (3) years.




9.2.

Upon expiration of the period specified in article 9.1, this Agreement will be
automatically renewed for consecutive additional periods of three (3) years
each, unless this Agreement is terminated by either Party taking into account a
notice period of six (6) months prior to the end of the initial period or the
then current three year renewal period.




9.3.

Symbid Holding is entitled to terminate this Agreement forthwith in writing in
any of the following events:




a.

a request is made or a petition is filed for Symbid OpCo's bankruptcy, Symbid
OpCo is declared bankrupt, Symbid OpCo is granted a suspension of payments or
becomes subject or other insolvency proceedings;

b.

Symbid OpCo is dissolved, liquidates its business or otherwise terminates or
suspends its business activities;

c.

Symbid OpCo acts in breach of this Agreement and such breach has not been cured
within sixty (60) days after a written notice of default;

d.

Symbid OpCo is in breach its compliance obligations pursuant to article 7.1, and
such breach has not been cured within fifteen (15) days after a written notice
of default;

e.

The interests of Symbid Holding and/or Symbid Foundation are materially harmed
by an act or omission of Symbid OpCo; or

f.

In the event the license to use the Symbid IP and Symbid Know-How granted by
Symbid Foundation to Symbid Holding is terminated or otherwise ceases to exist,
for whatever reason.




9.4.

Neither Party shall be liable to the other Party for any damages resulting from
lawful termination of this Agreement.




9.5.

The termination or rescission of this Agreement for any reason shall not in any
way affect the validity of the transfers of any Intellectual Property Rights or
other rights by Symbid OpCo to Symbid Holding pursuant to this Agreement.








7




--------------------------------------------------------------------------------










10.

LIMITATION OF LIABILITY




10.1.

Each Party’s liability under this Agreement will be limited to compensation for
direct damages caused by such Party, to a maximum of the total amount of one
hundred thousand Euro (EUR 100.000,=) per event. In no event will the total
compensation for direct damages amount to more than one hundred thousand Euro
(EUR 100.000,=).




10.2.

A Party’s total liability for damage as a result of death or injury will in any
event not amount to more than the amount per event covered under its liability
insurance policy, whereby a series of related events will be regarded as one
event.




10.3.

Neither Party shall be liable for indirect damages, including consequential
damages, such as loss of income, savings not realized, loss due to interruption
of operations and loss and costs incurred due to the loss of data.




11.

NO WARRANTIES




11.1.

Any Intellectual Property Rights, the Symbid Content or other rights licensed
pursuant to this Agreement shall be licensed on an "as is" basis, without any
warranties granted by the licensing Party.




11.2.

Any Intellectual Property Rights, the Symbid Content or other rights transferred
pursuant to this Agreement shall be transferred on an "as is" basis, without any
warranties being granted by the transferring Party.




12.

INTELLECTUAL PROPERTY INFRINGEMENT




12.1.

Each Party will notify the other Party of any:




a.

actual, threatened or suspected infringement of any of the Symbid IP and/or the
Symbid Know-How;

b.

proceedings commenced against Symbid Foundation or Symbid Holding or any of its
Affiliates in which the validity or ownership of any of the Symbid IP and/or the
Symbid Know-How is disputed; and

c.

actual, threatened or suspected breach of confidentiality relating to the Symbid
IP and/or the Symbid Know-How,




as soon as reasonably practicable after it becomes aware of such matters.  The
parties will meet reasonably promptly following notification of any matter under
this article 12 to decide (i) what action, if any, should be taken by Symbid
OpCo and Symbid Holding in respect of the relevant infringement or breach, and
(ii) the division of the costs relating to such action between Symbid Holding
and Symbid OpCo.




12.2.

Symbid OpCo shall assist Symbid Holding at its request in taking all steps
necessary to defend Symbid Holding’s rights in the Symbid IP and/or the Symbid
Know-How in the Territory.




12.3.

Symbid OpCo shall not settle any such action, suit or proceeding without Symbid
Holding’s written consent.




12.4.

Symbid Holding shall at all times be entitled to take such action, legal or
otherwise, as it may deem necessary or expedient to protect its ownership
interests in the Symbid IP and/or the Symbid Know-How in the Territory. Symbid
Holding shall inform and consult with Symbid OpCo when taking such action.




13.

FORCE MAJEURE




13.1.

Neither Party shall be liable for any delay in, or failure of, performance
hereunder due to any contingency reasonably beyond its control, rendering
performance commercially unreasonable including, but not limited to, an act of
God, war (declared or undeclared), terrorist acts, mobilization, riot, fire,
flood, unavailability of transportation, goods or services, transportation
embargoes or delays, or breakdowns in machinery or equipment, governmental
restrictions or actions (“‘Force Majeure Event”); provided, however, that (i)
strikes, labour disputes, shortages, or failure or delays of energy, materials,
supplies or equipment, shall not constitute a Force Majeure event and (ii) the
Party affected shall exert its reasonable best efforts to eliminate or cure or
overcome any of such causes and to resume performance of its covenants.





8




--------------------------------------------------------------------------------










13.2.

During the occurrence of a Force Majeure Event, the non-performing Party will be
excused from any further performance or observance of the obligation(s) so
affected for as long as such circumstances prevail and such Party continues to
use commercially reasonable efforts to recommence performance or observance
whenever and to whatever extent possible without delay. Any Party so delayed in
its performance will immediately notify the other by telephone (to be confirmed
in writing within five days of the inception of such delay) and describe at a
reasonable level of detail the circumstances causing such delay. If, as a result
of a Force Majeure Event, the performance of the affected Party’s obligations
under this Agreement is only partially affected, such Party shall nevertheless
remain liable for the performance of its obligations not affected by the Force
Majeure Event.




13.3.

If any Force Majeure Event substantially prevents, hinders, or delays the
performance of a material obligation of a Party under this Agreement for more
than ninety (90) consecutive days, the other Party may terminate this Agreement
without incurring any liability.




14.

CONFIDENTIALITY




14.1.

Each Party agrees not to disclose any confidential or proprietary information of
the other Party made available under this Agreement or in connection with this
Agreement except as authorized in writing by the other Party, and shall require
its directors and employees to keep such information confidential. Information
shall in any event be considered confidential if so designated in writing by
either of the Parties.




14.2.

Each Party shall immediately, upon termination of this Agreement, surrender to
the other Party, or certify that it has destroyed, all of the other Party's
confidential or proprietary material.




14.3.

The obligation to keep information confidential shall survive the termination of
this Agreement for a period of five (5) years.




14.4.

A Party shall be entitled to disclose confidential information to a third party
if and to the extent:




a.

required by the law of any relevant jurisdiction;

b.

required by any securities exchange or by any regulatory or governmental body
with jurisdiction over the Party;

c.

the information was independently developed by a Party without making use of the
confidential information of the other Party;

d.

the information has become generally available to the public through no act or
omission of the receiving Party;

e.

prior written consent to the disclosure has been given by the other Party; or

f.

required to enable a Party to enforce its rights or remedies under this
Agreement, but any such information shall only be disclosed, where practicable
and  legally permitted, after consultation with the other Party.




15.

CHANGE OF AGREEMENT TERMS




15.1.

Symbid Holding shall be entitled to propose an amendment to the terms of this
Agreement and similar sublicense agreements entered into by Symbid Holding with
other Affiliates, and shall inform Symbid OpCo of such proposed amendment in
writing.




a.

In the event Symbid OpCo does not object to such amendment within thirty (30)
days of receipt, it shall be deemed accepted by Symbid OpCo, and the Agreement
shall be amended accordingly.

b.

In the event Symbid OpCo objects to such amendment,  Symbid OpCo shall inform
Symbid Holding in writing of such objections within thirty (30) days of receipt
of the proposed amendment. Symbid Holding and Symbid OpCo shall then enter into
good faith discussions regarding the proposed amendment. In the event the
Parties cannot reach an agreement on the proposed amendment within sixty (60)
days after Symbid Holding has informed Symbid OpCo in writing of proposed
amendment, Symbid Holding may at its discretion (i) determine that the then
current Agreement will remain in effect unchanged or (ii) terminate the
Agreement by written notice with immediate effect.





9




--------------------------------------------------------------------------------










16.

MISCELLANEOUS




16.1.

All communications, notices and disclosures required or permitted by this
Agreement shall be in writing and shall be sent by registered mail, by courier,
by facsimile transmission or by e-mail to the following addresses unless and
until a Party notifies the other Party in accordance with this Clause 16.1 of
another address in the Netherlands.




If to Symbid Holding:

If to Symbid OpCo:

Symbid Holding B.V.

Symbid B.V.

Van Vollenhovenstraat 56 A 03

Van Vollenhovenstraat 56 A 03

3016BK Rotterdam

3016BK Rotterdam

The Netherlands

The Netherlands

Attn: Board of Directors

Attn: Board of Directors




16.2.

The rights and obligations of a Party under this Agreement cannot be assigned or
transferred except with the prior written approval of the other Party.




16.3.

Unless provided otherwise in this Agreement, the Parties shall each pay their
own costs, charges and expenses in relation to this Agreement.




16.4.

This Agreement constitutes the entire agreement and understanding of the Parties
with respect to its subject matter and replaces and supersedes all prior
agreements, arrangements, undertakings or statements regarding such subject
matter.




16.5.

Any variation of this Agreement is not valid unless and until it is in writing
and has been signed by or on behalf of the Parties.




16.6.

If a provision of this Agreement is or becomes invalid or non-binding, the
Parties shall remain bound to the remaining provisions. In that event, the
Parties shall replace the invalid or non-binding provision by provisions that
are valid and binding and that have, to the greatest extent possible, a similar
effect as the invalid or non-binding provision, given the contents and purpose
of this Agreement.




16.7.

A single or partial exercise of any right or remedy under this Agreement by
Symbid shall not preclude any other or further exercise of that right or remedy
or the exercise of any other right or remedy. A waiver of any breach of this
Agreement by Symbid shall not be deemed to be a waiver of any subsequent breach.




17.

GOVERNING LAW AND JURISDICTION




17.1.

This Agreement is governed by and shall be construed in accordance with the laws
of the Netherlands.




17.2.

Any dispute arising out of or in connection with this Agreement shall be
submitted exclusively to the competent courts in Rotterdam, the Netherlands,
notwithstanding the right of appeal.










- signature page to follow -





10




--------------------------------------------------------------------------------







In witness whereof, agreed upon and signed in two (2) counterparts by:







Symbid Holding B.V.







/s/ Maarten van der Sanden

 

Symbid B.V.







/s/ Korstiaan Zandvliet

By: Sanden Beheer B.V.

By: Maarten van der Sanden

 

By: Arena Amnis B.V.

By: Korstiaan Zandvliet

Position: Managing Director

 

Position: Managing Director













11


